Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 17, 1978, convicting him of burglary in the second degree, assault in the first degree, and petit larceny, upon a jury verdict, and imposing sentence. Judgment affirmed. The trial court’s instructions with respect to the law relating to identification evidence and the factors to be weighed by the jury in assessing such evidence were adequate. Although the trial court erred in failing to relate these legal principles to the evidence adduced at trial (see People v Carney, 73 AD2d 972), we are of the view that, under the circumstances of this case, such error was cured when, at the jury’s request during its deliberations, the jury was read all of the testimony of the two witnesses who identified defendant (see People v Vargas, 74 AD2d 859). We have examined the remaining contentions raised by the defendant and find them to be without merit. Gibbons, J. P., Gulotta, Margett and Martuscello, JJ., concur.